UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 February 1, 2011 Date of Report (Date of earliest event Reported) L & L Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 000-32505 91-2103949 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 130 Andover Park East, Suite 200, Seattle WA 98188 (Address of principal executive offices) (Zip Code) (206) 264-8065 Registrants Telephone Number, Including Area Code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01.Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On January 22, 2011, Mr. Andrew Leitch was appointed to the Audit Committee, replacing Mr. Edward Dowd who resigned from its Board of Directors on December 31, 2010. Mr. Leitchs appointment to the Audit Committee of the Board brings the Committees membership back to three independent directors, thus curing the Audit Committee temporary composition deficiency due to Mr. Dowds departure. The Company received a notice from the NASDAQ Stock Market ("NASDAQ") indicating the above under NASDAQ Marketplace Rule 5605(c)(2)(A). This filing is made to reflect The Company has regained compliance and the matter is now considered closed. ITEM 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press Release dated February 1 , 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. L & L ENERGY, INC. (Registrant) Date:February 1 , 2011 By: /s/ Dickson V. Lee Dickson V. Lee, Chief Executive Officer
